Cobb, J.
This was an equity case which was referred to an auditor. While on some of the points involved the evidence was conflicting, every finding of the auditor is supported hy evidence, and the discretion of the judge of the superior court in overruling all of the exceptions of fact will not be interfered with. Neither the exceptions of law to the auditor’s report which were overruled hy the judge, nor the assignments of error in the hill of exceptions upon the final decree, present any sufficient reason for reversing the judgment in the case. Judgment affirmed.

All the Justices concurring.